Citation Nr: 0627267	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-21 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota



THE ISSUE

Entitlement to a separate 10 percent evaluation for the 
service-connected tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran had verified military service from October 1970 
and August 1972 and from August 1973 to November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the RO.  

Inasmuch as the veteran does not contend that he is entitled 
to an extraschedular evaluation for his tinnitus, the issue 
before the Board is limited to that identified on the 
preceding page.  

As described in further detail hereinbelow, this case had 
recently been subject to a VA-wide stay on account of 
litigation regarding the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).



FINDING OF FACT

The veteran experiences recurrent tinnitus, a disability 
which, under applicable VA regulations, is assigned a single 
disability evaluation.  



CONCLUSION OF LAW

A separate 10 percent rating for the service-connected 
tinnitus may not be assigned as a matter of law.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6260 (2006); 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2002); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005)).  

VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  In 
August 2001 VA issued regulations to implement the provisions 
of VCAA, which are now codified at 38 C.F.R. § 3.159.  

The duty to notify and assist provisions of VCAA are 
potentially applicable to all claims filed on or after 
November 9, 2000, the date of enactment.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The veteran's claim for separate ratings was filed in March 
2003, after enactment of VCAA.  The United States Court of 
Appeals for Veterans Claims (Court) has held, however, that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ("Where the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  

The veteran, through his representative, asserts that he is 
entitled to separate 10 percent disability ratings for the 
service-connected tinnitus because he has manifestations that 
involve each of his ears.  

Service connection for tinnitus was granted in January 1994.  
The RO assigned the veteran a single 10 percent evaluation 
for the tinnitus pursuant to 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  

The grant of service connection was based in part on the 
report of an August 1993 VA examination noting the veteran's 
report of a two-history of tinnitus and hearing loss 
attributable to acoustic trauma in service.  The Board notes 
that the RO continued the 10 percent rating for service-
connected tinnitus in an October 1997 rating decision.  

Later in March 2003, the RO specifically denied entitlement 
to a separate compensable evaluation for the service-
connected tinnitus.  

In the June 2004 written brief presentation, the veteran and 
his representative asserted that 38 C.F.R. § 4.25(b) required 
assignment of separate 10 percent ratings for bilateral 
tinnitus in the veteran's case.  No reference was made to 
Smith v. Nicholson, 19 Vet. App. 63, 75 (2005).  

However, the Board notes that in Smith, the Court held that, 
with regard to tinnitus, 38 C.F.R. § 4.25(b) allows for a 
separate evaluation for each service-connected disability 
arising from a single disease, unless otherwise provided.  

The Board notes that in VAOPGCPREC 2-2003, VA's Office of 
General Counsel held that Diagnostic Code 6260 (currently 
codified at 38 C.F.R. § 4.87), as in effect prior to June 10, 
1999, and as amended as of that date, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  

The opinion held that separate ratings for tinnitus for each 
ear may not be assigned under DC 6260 or any other diagnostic 
code.  

Diagnostic Code 6260 itself was revised, effective on June 
13, 2003, to provide that only a single 10 percent evaluation 
is to be assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2005).  

The case at hand had recently been subject to a VA-wide stay 
on account of litigation before the United States Court of 
Appeals for the Federal Circuit concerning the question of 
whether VA's regulations effective prior to June 2003 
required dual evaluations for service-connected bilateral 
tinnitus.  

On June 19, 2006, the Federal Circuit reversed the Court's 
decision in Smith, to the extent that the Court had held that 
Diagnostic Code 6260 required the assignment of dual 
evaluations for bilateral tinnitus.  

The Federal Circuit cited to the significance of VA's 
interpretation of its own regulations and concluded that the 
Court erred in not deferring to that interpretation, which in 
this case would limit the rating of tinnitus to a single 
evaluation regardless of whether the disability was 
unilateral or bilateral in nature.  Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  

The Federal Circuit also noted that there was no language in 
the applicable diagnostic criteria clearly indicating that 
dual evaluations were required.  Id.  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
the service-connected tinnitus.  Therefore, the veteran's 
claim for a separate 10 percent rating for his service-
connected tinnitus must be denied under both the new and old 
versions of the regulation.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  



ORDER

The claim for a separate 10 percent rating for the service-
connected tinnitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


